705-/3
                        ELECTRONIC RECORD



COA#      14-12-01028-CR                       OFFENSE:        Murder

          Freddie Orlando Reyes v The
STYLE: state of Texas                          COUNTY:         Harris

                     Affirmed as
COA DISPOSITION:     Modified                  TRIAL COURT: 351st District Court

DATE: 05/30/2013                Publish: No    TC CASE #:      1228962




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:                                              CCA#:       1QS-1Z
         St^&'s                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE: ^jOrlf J&: I*W                                SIGNED:.                  PC:_
JUDGE:    PC                                        PUBLISH:                  DNP:




                                                                               MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: